REVISED STANDARD PRELIMINARY ORDER FOR ALL CIVIL CASES

To facilitate efficient disposition of motions and prompt resolution of disputes, the
Court supplements and modifies the Local Rules as follows. It is ORDERED that:

1. The Court enforces the requirements of the Local Rules, as modified and
supplemented herein. Parties are reminded that spacing, margin, and font constraints are
mandatory, as are word limits; legal arguments require citation to legal authority; factual
assertions unsupported by citation to specific evidence in the record will be disregarded;
and a citation to a multi-page exhibit or to a pleading or brief must contain a pin cite to the
specific page and, for exhibits or pleadings and where possible, the line or paragraph number
containing the cited material. To the extent a party incorporates by reference arguments in
other briefs, the word limit for the incorporating brief is correspondingly decreased.

2. Litigants should submit proposed orders contemplated by L.R.
5.3(£)(3) or requested by the Court in Word format.

3. The parties are excused from compliance with L.R.5.1 absent specific
request from the Court. When requested, litigants shall deliver paper copies of briefs
and exhibits to the Case Manager within three business days.

4. The Court generally works paperless, so it is helpful for litigants to refer to
pleadings, briefs, exhibits, and other materials on the docket by CM-ECF docket and page
number, when possible.

5. When a party proffers deposition testimony in support of or opposition to a

| motion, per L.R. 7.1(c), the party shall submit relevant excerpts and plenty of surrounding

content to provide context for cited passages. All excerpts from one person’s deposition

Case 1:20-cv-01127-CCE-JEP Document19 Filed 06/09/21 Page1of3

 
shall be submitted as one exhibit. Condensed transcripts of depositions are welcome. Ifa
deposition transcript contains fewer than 30 pages, or if the litigant contemplates that the
deposition will be referenced in motions several times over the course of the litigation, it may
be submitted in full, if that does not necessitate a motion to seal.

6. If a party has filed a document, a deposition, or other evidentiary material as
an exhibit in support of or opposition to a motion, the exhibit should not ordinarily be filed
again absent a specific reason. Whether needed in connection with the motion at issue or
a future motion, the previously-filed exhibit can be referenced and incorporated by
description and CM-ECF docket number. Unnecessary duplicates complicate the record.

7, The Court discourages motions to seal, especially in connection with
motions unrelated to discovery disputes, as the public has a strong interest in access to
court records and courts have a strong interest in transparency. Compliance with L.R. 5.4
and LR. 5.5 is mandatory and the Court encourages the parties to take advantage of the
opportunity to obtain an order early establishing case-specific procedures for managing
motions to seal. If more than five exhibits will be filed subject to a motion to seal or a
protective order is sought, and if no L.R. 5.5 Order has been entered, the parties have an
ongoing duty to meet and confer and to file a L.R. 5.5 Report in advance of filing a motion
to seal or to explain why compliance is impossible or infeasible.

a.  Litigants are reminded that a party seeking to file an exhibit or brief fully or

partially under seal has the burden to establish, both as to the facts and the
law, why public access should be denied. Statements in briefs are not

evidence and are ordinarily insufficient to meet this burden. An affidavit from

Case 1:20-cv-01127-CCE-JEP Documenti19 Filed 06/09/21 Page 2of3

 
8.

a knowledgeable witness explaining what content is confidential and why is
required. Overbroad or unsupported motions will be denied without a second
chance. Before filing a motion to seal, counsel should review some of the
Court’s many opinions in this area. Patent cases are not treated differently.
When an exhibit contains evidence relevant to a pending motion along with
other words, sentences, paragraphs, pages, or attachments that are not
relevant or necessary to the Court's consideration of the pending motion and
filing the irrelevant matters would necessitate a motion to seal, a party may
redact the irrelevant information from the exhibit without filing a motion to
seal and without filing a complete unredacted copy under seal.

When filing a motion to seal, the filing party shall, in the unredacted version
filed under seal, highlight in yellow all of the information subject to the
motion to seal so that the Court can easily identify it.

If a handwritten brief or pleading is necessary in the case of a pro se

litigant, the document must be double-spaced and legible. It must comply with the

margin requirements of the Local Rules.

9,

The Court often shortens the time for briefing related to motions to amend,

discovery disputes, and other non-dispositive motions. Litigants should plan accordingly.

/s/ Catherine C, Eagles
UNITED STATES DISTRICT JUDGE

Case 1:20-cv-01127-CCE-JEP Documenti19 Filed 06/09/21 Page 3of3

 
